Status
This Office Action is responsive to claims filed for No. 16/533,425 on August 6, 2019. Claims 1-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 was filed.  The information disclosure statement is being considered by the examiner, except where lined-through.
The information disclosure statement filed 11/18/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed.  It has been placed in the application file, but the lined-through information referred to therein has not been considered.

Specification
The use of the term Apple iPhones, Samsung Galaxy, Huawei, Lenovo, Xiaomi, Google ([0047]), Apple's iPhone/iPad, Samsung Galaxy ([0053]), Apple's iPhone/iPad ([0054]), Apple iPhones, Samsung Galaxy, Apple iPhones/Samsung Galaxy, Huawei, Xiaomi, Google, Lenovo ([0058]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
  	In paragraph [0076], last line: "FIGS. 51 through 58" should read "FIGS. 15 through 19".

	In paragraph [0097], line 5: "One example is to tune on and off" should read "One example is to turn on and off".
	In paragraph [0100], lines 1-2: "In some implementations, to provide a fingerprint sensing operation using the above described optical sensor module when the OLED display panel is not turn on" should read "In some implementations, to provide a fingerprint sensing operation using the above described optical sensor module when the OLED display panel is not turned on".
	In paragraph [0107], line 11: "a finger 60 is in contact with the sensing zone 615 on the e top" should read "a finger 60 is in contact with the sensing zone 615 on the top".
	In paragraph [0124], line 5: "formed by bridges and valleys of the finger" should read "formed by ridges and valleys of the finger".
	In paragraph [0136], line 4: "Ate step 1302" should read "At step 1302".
	In paragraph [0148], line 5: "the lightly pressed fingerprint 2301" should read "the lightly pressed fingerprint 3301".
	In paragraph [0156], line 2: "human thumb and litter finger" should read "human thumb and little finger".
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 9: 1501-1506 are included in the drawing, but not discussed in the specification.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to because in FIG. 21B: "a 3-D tomographic profile" in the third box should read "a 3-D topographic profile".  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15, 18 and 20 are objected to because of the following informalities:
	In Claim 15: “wherein the common layer is between the two transparent layer and the thin film transistor layer” should read “wherein the common layer is between the top transparent layer and the thin film transistor layer” because there is a lack of antecedent basis for “the two transparent layer”.
	In lines 2-3 of Claim 18: “a thin film transistor layer that is separated the two different layers for the optical detectors and light emitting display pixels” should read “a thin film transistor layer that is separated from the two different layers for the optical detectors and light emitting display pixels” because the sentence is not grammatically correct and it is unclear what is being claimed.
	In lines 3-4 of Claim 20: “the device incudes a controller that processes optical detector signals from the optical sensor module from sensing the probe light” should read “the device incudes a controller that processes .
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 20190050621 A1), hereinafter Xu.

	Examiner’s note: the rejections of claims 1, 2 and 4 are based on a first embodiment of Xu, which will hereinafter be referred to “embodiment one of Xu”.

Regarding Claim 1, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 4 and 5; See paragraph [0063]), comprising:
	a display panel (See FIG. 4:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16) operable to emit light for displaying images (See FIG. 4) (See paragraph [0071]);
	a top transparent layer (18) formed over the display panel (See FIG. 4: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0084], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0084], lines 1-5; See FIG. 5, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 4 and paragraph [0082]) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0082]; See FIG. 4, showing how the optical detectors (31 and the transistor connected to 31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0084], lines 16-28); and
	optical collimation structures (2) (See FIGS. 1 and 4; See paragraph [0080]) that are spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector (See FIG. 4: 400, included in the collimation structures, is spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector) to spatially select incident light to be detected by the optical detector (See paragraph [0084]).

Regarding Claim 2, Xu teaches:
	The device as in claim 1, wherein:
	the optical detectors and the light emitting display pixels are formed in a common layer in the display panel (See FIG. 4: the optical detectors include 31 and the transistor connected to 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in a common layer 11 or 12 in the display panel).
	
Regarding Claim 4, Xu teaches:
	The device as in claim 1, wherein:
(See FIG. 4: the optical detectors include 31 and the transistor connected to 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in a common layer 11 or 12 in the display panel), and
	the optical detectors are formed in a thin film transistor layer (See FIG. 4: the optical detectors include 31 and the transistor connected to 31, which is formed in layer 11; See paragraph [0069]: 11 is a thin film transistor layer).

Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu.

	Examiner’s note: the rejections of claims 1, 3 and 5-9 are based on a second embodiment of Xu, which will hereinafter be referred to “embodiment two of Xu”.

Regarding Claim 1, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 20 and 21; See paragraph [0063]), comprising:
	a display panel (See FIG. 20:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16 and the transistor) operable to emit light for displaying images (See FIG. 20) (See paragraph [0071]);
	a top transparent layer (18) formed over the display panel (See FIG. 20: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0126], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0126], lines 1-5; See FIG. 21, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 20 and paragraph [0122], lines 1-9) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0122], lines 1-9; See FIG. 20, showing how the optical detectors (31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0126], lines 19-30); and
	optical collimation structures (2) (See FIGS. 1 and 20; See paragraph [0117]) that are spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector (See FIG. 20: 201, 2001 and 2002, included in the collimation structures, is spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector) to spatially select incident light to be detected by the optical detector (See paragraph [0126]).

Regarding Claim 3, Xu teaches:
	The device as in claim 1, wherein:
	the optical detectors and the light emitting display pixels are formed in two different layers in the display panel (See FIG. 20: the optical detectors include 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in two different layers in the display panel).

Regarding Claim 5, Xu teaches:
	The device as in claim 1, wherein:
	each optical collimation structure includes a lens (FIG. 20: 201) (See paragraph [0117]).

Regarding Claim 6, Xu teaches:
	The device as in claim 1, wherein:
	each optical collimation structure includes a pinhole (FIG. 20: 2001) (See paragraph [0118]).

Regarding Claim 7, Xu teaches:
	The device as in claim 1, wherein:
(201) and a pinhole layer (202) structured to include a pinhole (2001) (See FIG. 20) (See paragraphs [0117] and [0118]).

Regarding Claim 8, Xu teaches:
	The device as in claim 7, wherein:
	the lens is positioned to receive incident light from the top transparent layer formed over the display panel (See paragraph [0126], lines 1-11); and
	the pinhole is positioned between the lens and a corresponding optical detector (See FIG. 20: 2001 positioned between 201 and 31).

Regarding Claim 9, Xu teaches:
	The device as in claim 8, further comprising:
	a second pinhole layer (203) structured to support a second pinhole (2002) (See FIG. 20) (See paragraph [0119]), 
	wherein the second pinhole is located between pinhole and the corresponding optical detector (See FIG. 20: 2002 located between 2001 and 31) to provide additional spatial filtering of light that transmits through the pinhole (See paragraph [0126], lines 12-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lin et al. (US 20190157337 A1), hereinafter Lin.

	Examiner’s note: the rejections of claims 10-12 are based embodiment two of Xu.

Regarding Claim 10, Xu does not explicitly teach:
	The device as in claim 1, further comprising:
	one or more optical filters to block or reduce an amount of environmental light from entering the optical sensors.
However, in the same field of endeavor, biometric sensors (Lin, Title and Abstract), Lin teaches:
	one or more optical filters (242) to block or reduce an amount of environmental light from entering optical sensors (207) (See FIG. 2 and paragraph [0032], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu) by including one or more optical filters to block or reduce an amount of environmental light from entering the optical sensors (as taught by Lin). Doing so would reduce sensitivity to ambient light and increase sensitivity to light emitted from the display pixels (See Lin, paragraph [0032]).

Regarding Claim 11, Xu in view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu in view of Lin teaches:
	The device as in claim 10, wherein:
	the one or more optical filters are designed to filter out infrared light (See Lin, paragraph [0032], lines 1-6).

Regarding Claim 12, Xu in view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu in view of Lin teaches:
	The device as in claim 10, wherein:
	the one or more optical filters are designed to filter out UV light (See Lin, paragraph [0041], lines 15-18).

Claims 13-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bhat et al. (US 20170337413 A1), hereinafter Bhat.

	Examiner’s note: the rejections of claims 13-17 and 22 are based on a first embodiment of Xu, which will hereinafter be referred to “embodiment one of Xu”.

Regarding Claim 13, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 4 and 5; See paragraph [0063]), comprising:
	a display panel (See FIG. 4:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16) operable to emit light for displaying images (See FIG. 4) (See paragraph [0071]);
	a top transparent layer (18) formed over the display panel (See FIG. 4: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0084], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0084], lines 1-5; See FIG. 5, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 4 and paragraph [0082]) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0082]; See FIG. 4, showing how the optical detectors (31 and the transistor connected to 31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0084], lines 16-28).
Xu does not explicitly teach:
	one or more extra illumination light sources, separate from the display panel, to provide illumination at the top transparent layer for illuminating a finger for fingerprint sensing.
(Bhat, paragraph [0002]), Bhat teaches:
	one or more extra illumination light sources (102), separate from a display panel (119) (See FIG. 19), to provide illumination at a top transparent layer (FIG. 19: 92) for illuminating a finger for fingerprint sensing (See paragraph [0128]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu) by including one or more extra illumination light sources, separate from the display panel, to provide illumination at the top transparent layer for illuminating a finger for fingerprint sensing (as taught by Bhat). Doing so would allow for the one or more extra illumination light sources used to emit different wavelengths of light that the display panel to perform additional fingerprint sensing functions (See Bhat, paragraph [0058]).

Regarding Claim 14, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 13, wherein:
	the optical detectors and the light emitting display pixels are formed in a common layer in the display panel (See FIG. 4: the optical detectors include 31 and the transistor connected to 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in a common layer 12 in the display panel).

Regarding Claim 15, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 14, further comprising a thin film transistor layer (FIG. 4: 11; See paragraph [0069]: 11 is a thin film transistor layer), wherein the common layer is between the two transparent layer and the thin film transistor layer (See FIG. 4: 12 is between 18 and 11).

Regarding Claim 16, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:

	the optical detectors and the light emitting display pixels are formed in two different layers in the display panel (See FIG. 4: the optical detectors include 31 (formed in 12) and the transistor connected to 31 (formed in 11) and the light emitting display pixels include 14-16 (formed in 13) and a transistor connected to these structures (formed in 11). Therefore, because the optical detectors and the light emitting display pixels include components formed in different layers, they are formed in two different layers in the display panel).

Regarding Claim 17, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 16, wherein:
	the optical detectors are formed in a thin film transistor layer (FIG. 4: 11; See paragraph [0069]: 11 is a thin film transistor layer) (See FIG. 4: the transistor connected to 31 is formed in 11).

Regarding Claim 22, Xu in view of Bhat as combined above does not explicitly teach:
	The device as in claim 13, wherein:
	adjacent light emitting display pixels are arranged to emit light of different colors and are grouped to form different light emitting display color pixel groups; and
	the optical detectors are spatially distributed in the different light emitting display color pixel groups so that each light emitting display color pixel group includes one optical detector.
However, Bhat teaches further:
	adjacent light emitting display pixels (FIGS. 1 and 2: 12) are arranged to emit light of different colors (See paragraph [0046], lines 1-10) and are grouped to form different light emitting display color pixel groups (See FIGS. 1 and 2, showing different light emitting display color pixel groups 11); and
	optical detectors (14) are spatially distributed in the different light emitting display color pixel groups so that each light emitting display color pixel group includes one optical detector (See FIGS. 1 and 2, 14 are spatially distributed in the different light emitting display color pixel groups 11 so that each light emitting display color pixel group 11 includes one optical detector).
(as taught by Xu in view of Bhat as combined above) by including the claimed different light emitting display color pixel groups (as taught by Bhat). Doing so would allow for the optical detectors to detect different information using the different colors display pixels (See Bhat, paragraph [0046]).

Claims 13, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bhat.

	Examiner’s note: the rejections of claims 13, 16 and 18-21 are based on a second embodiment of Xu, which will hereinafter be referred to “embodiment two of Xu”.

Regarding Claim 13, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 20 and 21; See paragraph [0063]), comprising:
	a display panel (See FIG. 20:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16 and the transistor) operable to emit light for displaying images (See FIG. 20) (See paragraph [0071]);
	a top transparent layer (18) formed over the display panel (See FIG. 20: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0126], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0126], lines 1-5; See FIG. 21, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 20 and paragraph [0122], lines 1-9) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0122], lines 1-9; See FIG. 20, showing how the optical detectors (31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0126], lines 19-30).
Xu does not explicitly teach:
	one or more extra illumination light sources, separate from the display panel, to provide illumination at the top transparent layer for illuminating a finger for fingerprint sensing.
However, in the same field of endeavor, sensing of biologic characteristics (Bhat, paragraph [0002]), Bhat teaches:
	one or more extra illumination light sources (102), separate from a display panel (119) (See FIG. 20), to provide illumination at a top transparent layer (FIG. 20: 92) for illuminating a finger for fingerprint sensing (See paragraph [0128]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu) by including one or more extra illumination light sources, separate from the display panel, to provide illumination at the top transparent layer for illuminating a finger for fingerprint sensing (as taught by Bhat). Doing so would allow for the one or more extra illumination light sources used to emit different wavelengths of light that the display panel to perform additional fingerprint sensing functions (See Bhat, paragraph [0058]).

Regarding Claim 16, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 13, wherein:
	the optical detectors and the light emitting display pixels are formed in two different layers in the display panel (See FIG. 20: the optical detectors include 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in two different layers in the display panel).

Regarding Claim 18, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 16, further comprising:
(FIG. 4: 11; See paragraph [0069]: 11 is a thin film transistor layer) that is separated the two different layers for the optical detectors and light emitting display pixels (See FIG. 20: 11 is separated from the two different layers for the optical detectors and light emitting display pixels).

Regarding Claim 19, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Bhat teaches:
	The device as in claim 13, comprising:
	a controller (FIG. 1: 18 and 22) that controls the one or more extra illumination light sources (See paragraph [0052]) to provide illumination for optical sensing without turning on the light emitting display pixels in the display panel (See paragraph [0046], last five lines; See paragraph [0055]; See paragraph [0102]; Therefore, if sequential illumination is performed using the display pixels and the one or more extra illumination light sources, the one or more extra illumination light sources would be controlled to provide illumination for optical sensing without turning on the light emitting display pixels in the display panel).
	In addition, the same motivation is used as the rejection for claim 13.

Regarding Claim 20, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Bhat teaches:
	The device as in claim 13, wherein:
	each extra illumination light source emits probe light at different probe wavelengths (See paragraph [0129], lines 3-6); and
	the device incudes a controller (FIG. 1: 22) that processes optical detector signals from the optical sensor module (See paragraph [0052]) from sensing the probe light at the different probe wavelengths to determine whether a detected fingerprint is from a finger of a live person (See paragraph [0065]).
	In addition, the same motivation is used as the rejection for claim 13.

Regarding Claim 21, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Bhat teaches:
	The device as in claim 13, wherein:

sources located outside the display panel at different locations to produce different illumination probe beams to illuminate the top transparent layer in different illumination directions (See paragraph [0128]; Therefore, if multiple illumination light sources 102 are behind the display panel at different locations, as shown in FIG. 20, they would produce different illumination probe beams to illuminate the top transparent layer 92 in different illumination directions), each extra illumination light source structured to produce probe light in an optical spectral range (See paragraph [0129], lines 3-6) with respect to which tissues of a human finger exhibit optical transmission to allow probe light in each illumination probe beam to enter a user finger over the designated fingerprint sensing area on the top transparent layer to produce scattered probe light by scattering of tissues inside the finger that propagates towards and passes the top transparent layer (See paragraph [0058], [0068], [0146], each disclosing how certain wavelengths of probe light enter a user finger over the designated fingerprint sensing area on the top transparent layer to produce scattered probe light by scattering of tissues inside the finger that propagates towards and passes the top transparent layer) to carry both (1) fingerprint pattern information and (2) different fingerprint topographical information associated with the different illumination directions, respectively, caused by transmission through internal tissues of ridges and valleys of the finger (See paragraph [0058], [0068], [0146], each disclosing how the probe light carries both (1) fingerprint pattern information (fingerprint ridges and valleys) and (2) different fingerprint topographical information (shape and locations of blood vessels) associated with the different illumination directions, respectively, caused by transmission through internal tissues of ridges and valleys of the finger); and
	a probe illumination control circuit (FIG. 1: 18 and 22) coupled to control the extra illumination light sources to sequentially turn on and off in generating the different illumination probe beams at different times, one beam at a time (See paragraph [0046], last five lines; See paragraph [0055]; See paragraph [0102]; Therefore, if sequential illumination is performed using the one or more extra illumination light sources, the one or more extra illumination light sources would be controlled to sequentially turn on and off in generating the different illumination probe beams at different times, one beam at a time), so that the optical sensors are operable to sequentially detect the scattered probe light from the different illumination probe beams to capture both (1) the fingerprint pattern information and (2) the different fingerprint topographical information associated with the different illumination directions, respectively (See paragraph [0058], [0068], [0146], each disclosing how the detected probe light carries both (1) fingerprint pattern information (fingerprint ridges and valleys) and (2) different fingerprint topographical information (shape and locations of blood vessels) associated with the different illumination directions, respectively, caused by transmission through internal tissues of ridges and valleys of the finger).
	In addition, the same motivation is used as the rejection for claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	HIGUCHI; TERUYUKI (US-20070253607-A1): Pertinent to applicant's disclosure for its teaching of fingerprint sensing using different light sources (See abstract).
	Rowe; Robert K. (US-20150254495-A1): Pertinent to applicant's disclosure for its teaching of fingerprint sensing using different light sources (See abstract).
	He; Yi (US-20170124370-A1): Pertinent to applicant's disclosure for its teaching of fingerprint sensors with collimators (See FIG. 5A).
	Shen; Guozhong (US-20190129530-A1): Pertinent to applicant's disclosure for its teaching of fingerprint sensors with collimators (See FIG. 2).
	Ling; Yan (US-20190286870-A1): Pertinent to applicant's disclosure for its teaching of fingerprint sensors with collimators (See FIG. 6).
	Haddad; Waleed Sami (US-20190311176-A1): Pertinent to applicant's disclosure for its teaching of fingerprint sensors with collimators (See FIG. 1).
	Xiang; Peng (US-20200285345-A1): Pertinent to applicant's disclosure for its teaching of fingerprint sensors with collimators (See FIG. 12).
	HAI; Xiaoquan (US-20200403018-A1): Pertinent to applicant's disclosure for its teaching of fingerprint sensors with collimators (See FIG. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692